FILED
                                                                                 October 26, 2022
                                                                                  EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




In re T.P., C.D., and H.P.

No. 22-0305 (Pocahontas County 20-JA-10, 20-JA-11, and 20-JA-12)



                              MEMORANDUM DECISION


       Petitioner Mother T.T. 1 appeals the Circuit Court of Pocahontas County’s March 11,
2022, order terminating her parental and custodial rights to T.P., C.D., and H.P. 2 Upon our
review, we determine that oral argument is unnecessary and that a memorandum decision
affirming the circuit court’s order is appropriate. See W. Va. R.A.P. 21.

        In December of 2020, the Department of Health and Human Resources (“DHHR”) filed a
petition alleging that petitioner had abandoned the children in the care of inappropriate
caregivers. The DHHR alleged that the children were cared for by their maternal grandparents
who medically neglected and physically abused them. Then-five-year-old T.P. suffered from an
infection in his face, which went untreated for several months resulting in substantial tissue loss
around his nose and lips. 3 Then-seven-year-old H.P. was diagnosed with severe scoliosis for
which the grandparents did not maintain regular appointments. Both children were malnourished
and diagnosed with anemia. The DHHR alleged that C.D. was in remission from leukemia, for
which the grandparents did not maintain scheduled medical appointments. Petitioner was a
resident of Pennsylvania at all times relevant to these proceedings. In February of 2021,
petitioner stipulated to the allegations in the petition, and the circuit court adjudicated her as an
abusing parent. Petitioner was granted an improvement period in April of 2021 and later granted
extensions to that improvement period.


       1
       Petitioner appears by counsel Kristopher Faerber. The West Virginia Department of
Health and Human Resources appears by counsel Patrick Morrisey and Andrew T. Waight.
Michael R. Whitt appears as the children’s guardian ad litem.
       2
       We use initials where necessary to protect the identities of those involved in this case.
See W. Va. R.A.P. 40(e).
       3
        T.P.’s treating physician later described T.P.’s injuries as the worst case of nonfatal child
abuse and neglect that she had personally witnessed in her fifteen-year career.



                                                 1
       The circuit court held dispositional hearings in December of 2021 and February of 2022,
after which it entered an order terminating petitioner’s parental rights to the children on March
11, 2022. In so doing, the court first considered the special needs of the children. It noted that
T.P. had undergone major surgery to correct the preventable facial deformities that he suffered
while in the care of his grandparents, which may also require additional future surgery. It also
heard evidence that H.P. was required to wear a back brace twenty-three hours per day to correct
her scoliosis, a condition that was exacerbated by the grandparents’ neglect, and would need
surgery in the coming years. The court reasoned that both children required a heightened level of
care and supervision to ensure their needs were met.

         The circuit court found that petitioner did not substantially comply with the terms and
conditions of her post-adjudicatory improvement period. The court considered that petitioner
participated in a parental fitness evaluation, which recommended that, prior to reunification,
petitioner demonstrate stability and consistency in housing for six to nine months. The court
found that petitioner failed to demonstrate consistency in housing, citing evidence that petitioner
moved three separate times during the pendency of the proceedings but none of her homes had
been approved by the DHHR. Furthermore, petitioner failed to participate in services and
visitation with the children in West Virginia after July of 2021, which she blamed on
transportation issues and her work schedule. Despite the DHHR’s attempts to approve an
Interstate Compact on the Placement of Children (“ICPC”) with Pennsylvania, the process failed
because Pennsylvania’s ICPC authority was unable to reach petitioner. The court found that
petitioner’s inconsistent visitation with the children “affected their desire to communicate” with
petitioner. Considering petitioner’s lack of participation and the children’s placement in foster
care for fourteen months during the proceedings, the court concluded that there was no
reasonable likelihood that the conditions of neglect and abuse could be substantially corrected in
the near future and that it was necessary for the children’s welfare to terminate petitioner’s
parental and custodial rights. Petitioner now appeals the circuit court’s order. 4

        On appeal from a final order in an abuse and neglect proceeding, this Court reviews the
circuit court’s findings of fact for clear error and its conclusions of law de novo. Syl. Pt. 1, In re
Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Petitioner argues that the circuit court erred in
terminating her parental rights because the ICPC process failed, and that failure warranted the
provision of additional time for an improvement period. We disagree. West Virginia Code § 49-
4-610(4) provides that the parent “shall be responsible for the initiation and completion of all
terms of the improvement period.” By petitioner’s recounting of the facts of this case, she
participated in the formulation of and agreed to the terms of her improvement period. Yet, the
circuit court found that she did not meet her obligation in completing the terms of her
improvement period. Although petitioner blames the “failure” of the ICPC process in this case,
the record provides only that the ICPC authority in Pennsylvania was unable to contact


       4
         The parental and custodial rights of T.P. and H.P.’s father were also terminated.
According to the parties, the permanency plan for those children is adoption in their current
placement. C.D.’s father retains his parental rights, and that child has achieved permanency in
her father’s care.



                                                  2
petitioner. Apparent from her argument, petitioner asserts that the ICPC process was vital to her
success in her improvement period, but there is no evidence she attempted to facilitate that
process. Considering petitioner’s responsibility to complete the terms of her improvement period
and her failure to do the same, we find the circuit court did not err in denying petitioner
additional time to improve, especially considering that the children had already spent fourteen
months in foster care. See W. Va. Code § 49-4-610(9) (restricting circuit courts from granting
improvement periods that would result in the children being in foster care “more than fifteen
months of the most recent twenty-two months, unless the court finds compelling circumstances
by clear and convincing evidence that it is in the child’s best interests to extend the time limits”).

         Further, we find no error in the circuit court’s decision to terminate petitioner’s parental
and custodial rights. The circuit court found that petitioner failed to follow through with a
reasonable family case plan designed to remedy the conditions of neglect and abuse, which
supports its finding that there was no reasonable likelihood that the conditions of neglect and
abuse could be substantially corrected in the near future. See W. Va. Code § 49-4-604(d)(3)
(providing that there was no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected when “the abusing parent . . . [has] not responded to or follow through
with a reasonable family case plan”). The court’s findings are fully supported by the record and
were sufficient to terminate petitioner’s parental and custodial rights. See W. Va. Code § 49-4-
604(c)(6) (authorizing the termination of parental rights upon said findings). See also Syl. Pt. 5,
In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (holding that “[t]ermination of parental
rights . . . may be employed . . . when it is found that there is no reasonable likelihood . . . that
the conditions of neglect or abuse can be substantially corrected”). Accordingly, we find
petitioner is entitled to no relief in this regard.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
March 11, 2022, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: October 26, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  3